                Case 7:19-cr-00772-KMK Document 46 Filed 09/21/20 Page 1 of 1
                  Case 7:19-cr-00772-KMK Document 44 Filed 09/03/20 Page 1 of 1


                                                               r,nr.
                                                               11&.111111
                                                                             no Er,'unn, ,i:!
                                                                             /I      (i        t.   ' · ""'

                                        CALHOUN         &   LAWRENCE, LLP
                                                  ATTORNEYS AT LAW
                                                      81 MAIN STREET
                                                        SUITE 504
                                              WHITE PLAINS , NEW YORK 10601
CLINTON W. CALHOUN. 111•                                                                                1914) 946 - 5900
KERRY A . LAWRENCE••
                                                                                                     FA X 19141 946-5906

REBECCA R . BROWN••


 •ALSO ADMITTED IN VA & DC                      September 3, 2020
.. ALSO ADMITTED IN CT




      BYECF
      Honorable Kenneth M. Karas
      United States District Judge
      United States Courthouse
      300 Quarropas Street
      White Plains, NY 10601

                Re:      United States v. Nestor Ajenes Martinez-Palma
                         19 Cr. 772 (KMK)

      Dear Judge Karas:

              I am writing with the consent of the Govennnent to request that the pretrial conference
      presently scheduled fur September 16, 2020 be adjmnned to any date in mid- to-late October, not
      including October 21 to October 25, 2020.

              The defendant and colll1Sel are still reviewing discovery in this case and the parties are also
      engaged in plea discussions. This has all becorre rmre complicated as a result of the Covici-19
      pandemic. The period between September 16 and the requested new conference date will be used
      to hopefully reach a resolution of this case.

               The defendant agrees to an excrusion of titre pursuant to the Speedy Trial Act up through
       the requested new date.

                1bank you fur the Court's consideration of this request.




                                                Kerry A. Lawrence




       cc:      AUSA Matthew Andrews

                                                                            .KE~NETH M. ¥ARAS U.S.D.J.

                                                                                  9/1 /~oJo
